 

EXHIBIT 10.15

 

TRANSENTERIX, INC.

 

[INCENTIVE STOCK OPTION] [NON-QUALIFIED STOCK OPTION] AGREEMENT

(EMPLOYEE)

 

Agreement

 

1. Grant of Option. TRANSENTERIX, INC. (the "Company") hereby grants, as of [ ]
(the "Date of Grant"), to [ ] (the "Optionee") an option (the "Option") to
purchase up to [ ] shares of the Company's common stock, par value $0.001 per
share (the "Shares"), at an exercise price per share equal to $[ ] (the
"Exercise Price"). The Option shall be subject to the terms and conditions set
forth in this option agreement (this "Option Agreement"). The Option is issued
pursuant to the TransEnterix, Inc. 2007 Incentive Compensation Plan (the
"Plan"), which is incorporated by reference herein for all purposes. [The Option
is a Non-Qualified Stock Option, and not an Incentive Stock Option.] [The Option
is an Incentive Stock Option.] [The Option is an Incentive Stock Option to the
extent eligible under the Plan and the Code, and otherwise is a Non-Qualified
Stock Option.] The Optionee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all of the terms and conditions hereof and thereof and
all applicable laws and regulations.

 

2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed thereto in the Plan.

 

3. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Option Agreement, or in the Plan, the Option is exercisable in accordance with
the vesting schedule below. To the extent that the Option has become exercisable
as provided below, the Option may thereafter be exercised by the Optionee, in
whole or in part, at any time or from time to time prior to the expiration of
the Option as provided herein. [ ] (the "Vesting Dates"), subject to Optionee's
Continuous Service through each such Vesting Date.

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee's Continuous Service, any unvested portion of the
Option shall terminate and be null and void.

 

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice, which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder's investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised after both (a) receipt by the
Company of such written notice accompanied by the Exercise Price and (b)
arrangements that are satisfactory to the Committee in its sole discretion have
been made for Optionee's payment to the Company of the amount, if any, that is
necessary to be withheld in accordance with applicable Federal or state
withholding requirements. No Shares shall be issued pursuant to the Option
unless and until such issuance and such exercise complies with all relevant
provisions of applicable law, including the requirements of any stock exchange
upon which the Shares may then be traded.

 



1

 

 

 

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; (c) to the extent permitted by the Committee, with Shares owned by
the Optionee, or the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option; (d) pursuant to a
"cashless exercise" procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares or a margin loan (to the extent available to the Optionee)
sufficient to pay the Exercise Price and any applicable income or employment
taxes; or (e) such other consideration or in such other manner as may be
determined by the Committee in its absolute discretion.

 

6. Termination of Option.

 

(a) General. Any unexercised portion of the Option shall automatically and
without notice terminate and become null and voidat the time of the earliest of
the following to occur:

 

(i) unless the Committee otherwise determines in writing in its sole discretion,
three months after the date on which the Optionee's Continuous Service
terminates other than by reason of (A) by the Company or a Related Entity for
Cause, (B) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (C) the death of the Optionee;

 

(ii) immediately upon the termination of the Optionee's Continuous Service by
the Company or a Related Entity for Cause;

 

(iii) twelve months after the date on which the Optionee's Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

 

(iv) (A) twelve months after the date of termination of the Optionee's
Continuous Service by reason of the death of the Optionee, or, if later, (B)
three months after the date on which the Optionee shall die if such death shall
occur during the one year period specified in Section 6(a)(iii) hereof; or

 

(v) the tenth (10th) anniversary of the date as of which the Option is granted.

 

(b) Cancellation. To the extent not previously exercised, (i) the Option shall
terminate immediately in the event of (A) the liquidation or dissolution of the
Company, or (B) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice ("cancellation notice")
cancel, effective upon the consummation of any transaction that constitutes a
Change in Control, the Option (or portion thereof) that remains unexercised on
such date. The Committee shall give written notice of any proposed transaction
referred to in this Section 6(b) a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after approval of such transaction), in order that the Optionee may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise the Option if and to the extent that it then is exercisable
(including any portion of the Option that may become exercisable upon the
closing date of such transaction). The Optionee may condition his exercise of
the Option upon the consummation of a transaction referred to in this Section
6(b).

 



2

 

 

 

7. Transferability. Unless otherwise determined by the Committee, the Option is
not transferable [otherwise than by will or under the applicable laws of descent
and distribution], and, during the lifetime of the Optionee, the Option shall be
exercisable only by the Optionee, or the Optionee's guardian or legal
representative. In addition, the Option shall not be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and the Option shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer, assign, negotiate, pledge or hypothecate the
Option, or in the event of any levy upon the Option by reason of any execution,
attachment or similar process contrary to the provisions hereof, the Option
shall immediately become null and void. The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

 

8. No Stockholder Rights. Neither the Optionee nor any personal representative
(or beneficiary) shall be, or shall have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares issuable upon the exercise
of the Option, in whole or in part, prior to the date on which the Shares are
issued.

 

9. Acceleration of Exercisability of Option.

 

(a) Acceleration upon Certain Terminations or Cancellations of Option. This
Option shall become immediately fully exercisable prior to the termination of
the Option pursuant to Section 6 hereof, in the event that, (i) the Option will
be terminated pursuant to Section 6(b)(i) hereof, or (ii) the Company exercises
its discretion to provide a cancellation notice with respect to the Option
pursuant to Section 6(b)(ii) hereof.

 

(b) Acceleration upon Change in Control. This Option shall become immediately
fully exercisable in the event that, prior to the termination of the Option
pursuant to Section 6 hereof, and during the Optionee's Continuous Service,
there is a "Change in Control," as defined in Section 9(b) of the Plan.

 

(c) Exception to Acceleration upon Change in Control. Notwithstanding the
foregoing, if in the event of a Change in Control the successor company assumes
or substitutes for the Option, the vesting of the Option shall not be
accelerated as described in Section 9(b). For the purposes of this paragraph,
the Option shall be considered assumed or substituted for if following the
Change in Control the Option or substituted option confers the right to
purchase, for each Share subject to the Option immediately prior to the Change
in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company, or its parent or subsidiary, provide that the consideration
to be received upon the exercise or vesting of the Option will be solely common
stock of the successor company or its parent or subsidiary substantially equal
in Fair Market Value to the per share consideration received by holders of
Shares in the transaction constituting a Change in Control. The determination of
such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding. Notwithstanding the foregoing, on such terms and conditions as may be
set forth in an Award Agreement, in the event of a termination of the Optionee's
employment in such successor company (other than for Cause) within 24 months
following such Change in Control, the option held by the Optionee at the time of
the Change in Control shall be accelerated as described in paragraph (b) of this
Section 9.

 



3

 

 

 

10. No Right to Continued Employment. Neither the Option nor this Option
Agreement shall confer upon the Optionee any right to continued employment or
service with the Company.

 

11. Governing Law. This Option Agreement shall be governed in accordance with
and by the internal laws of the State of Delaware.

 

12. Interpretation / Provisions of Plan Control. This Option Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time. If and to the extent that this Option
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Option Agreement shall be deemed
to be modified accordingly. The Optionee accepts the Option subject to all of
the terms and provisions of the Plan and this Option Agreement. The undersigned
Optionee hereby accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan and
this Option Agreement, unless shown to have been made in an arbitrary and
capricious manner.

 

13. Notices. Any notice under this Option Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company's Secretary at 635 Davis Drive, Suite
300, Morrisville, NC 27560, or if the Company should move its principal office,
to such principal office, and, in the case of the Optionee, to the Optionee's
last permanent address as shown on the Company's records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.

 

Signatures Follow on Next Page

 



4

 

  

Option Grant No.:            

 

IN WITNESS WHEREOF, the undersigned have executed this Option Agreement as of
the date first set forth above.

 



  COMPANY:   TRANSENTERIX, INC.               By:     Name: Joseph P. Slattery  
Title: EVP and Chief Financial Officer

  

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and this Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 



  OPTIONEE:                     Name:    



 

GRANT SUMMARY       Grant Date:   Expiration Date:   Grant Type:   Optionee
Class:   Number of Shares:   Exercise Price:   1st Vesting Date:   Number or %
Vesting:   Additional Vesting:  

 



 

